FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                             ACCORDANCE WITH RULE 221, Pa.R.D.E.



New
657 First United Bank & Trust


Name Change
365 Indiana First Savings Bank – Changed to InFirst Bank
633 Slovak Savings Bank – Changed to SSB Bank
417 First National Bank of Lilly – Changed to First Bank of Lilly


Platinum Leader Change
5 BNY Mellon - Remove


Correction


Removal
464 Scottdale Bank & Trust Co. – Acquired by 294 Mid Penn Bank
208 Royal Bank of America – Acquired by 161 Bryn Mawr Trust Company
156 Bucks County Bank – Acquired by 643 First Bank
650 First-Citizens Bank & Trust Company - Voluntary




                                                                      Submitted: 01/22/2018